DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-3 and 11-12 in the reply filed on 01/06/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US Pub. 20140340617 and hereafter Yanai) in view of Yoshimi (US Pub. 20080024700). 
As per claim 1, Yanai teaches (in figure 3) a liquid crystal display comprising: an upper polarizer (1); a lower polarizer (2); and a liquid crystal panel (4) provided between the upper polarizer and the lower polarizer, wherein the upper polarizer and the lower polarizer are provided such that absorption axes thereof are perpendicular to each other (paragraph 65), a positive C plate (3 see paragraph 74) between the upper polarizer and the liquid crystal panel, and the liquid crystal panel is a vertical alignment liquid crystal mode (see paragraph 65).

However, Yoshimi teaches (in figure 1-3 and 5) providing a first half wave plate (52) and a second half wave plate (53) sequentially and forming an upper polarizer (3) and a lower polarizer (4) such that absorption axes thereof are parallel to each other and in order to prevent warpage (paragraph 15), and that the first and second half wave plates may be located between the upper polarizer and the liquid crystal panel (paragraph 58). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Yanai such that the absorption axes of the polarizers are parallel to each other and to include first and second half wave plates as suggested by Yoshimi. 
The motivation would have been to prevent warpage as taught by Yoshimi (paragraph 15). 
As per claim 2, Yanai in view of Yoshimi teaches that the angle formed between an optical axis of any one half wave plate (52 from Yoshimi) of the first half wave plate (52 from Yoshimi) and the second half wave plate (53 from Yoshimi) and the absorption axis of the upper polarizer (absorption axis of upper polarizer 1 in Yanai modified by Yoshimi to be parallel to the absorption axis of lower polarizer 7) is 17.5 degrees to 27.5 degrees (22.5 degrees), and the angle formed between the optical axis of the other half wave plate (53 from Yoshimi) and the absorption axis of the upper polarizer is 62.5 degrees to 72.5 degrees (67.5 degrees) (see paragraph 111 in Yoshimi).
As per claim 3, Yanai in view of Yoshimi teaches that a thickness-direction retardation value Rth of the positive C plate (3 in Yanai) represented by Rth= [nz – (nx+ny)/2]*d in 550 nm 
As per claim 11, Yanai in view of Yoshimi teaches that each of the upper polarizer (upper polarizer 1 in Yanai modified by Yoshimi) and the lower polarizer (lower polarizer 7 in Yanai) is independently a polyvinyl alcohol based polarizer in which at least one of iodine and dichroic dyes is dyed (paragraph 231 of Yanai).
As per claim 12, Yanai in view of Yoshimi teaches that the liquid crystal panel is a vertical alignment (VA) mode liquid crystal panel (see paragraph 65 in Yanai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yabuta et al. (US Pub. 20100149459) is cited for teaching in figures 9-10 a C plate (31) formed between a first half wave plate (35) and a second half wave plate (34). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871